Filed 3/22/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 42







State of North Dakota, 		Plaintiff and Appellee



v.



Steven Paul Klein, 		Defendant and Appellant







No. 20100261







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Sonja Clapp, Judge.



AFFIRMED.



Per Curiam.



Meredith H. Larson (appeared), Assistant State’s Attorney, P.O. Box 5607, Grand Forks, ND 58206-5607, and Abby Siewert (argued), third-year law student, appearing under the rule on the limited practice of law by law students, for plaintiff and appellee.



Mark T. Blumer, P.O. Box 475, Valley City, ND 58072, for defendant and appellant.

State v. Klein

No. 20100261



Per Curiam.

[¶1]	Steven Paul Klein appealed a criminal judgment and sentence as well as a district court order denying his motion to withdraw his guilty plea.  Klein argues the district court abused its discretion by denying his motion to withdraw his guilty plea.  He also argues the district court erred in sentencing him as a dangerous special offender under N.D.C.C. § 12.1-32-09.  We conclude the district court did not abuse its discretion by denying Klein’s motion to withdraw his guilty plea, and the judgment sentencing Klein as a dangerous special offender is supported by substantial evidence.  We affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner